This cause coming on to be heard upon the petition of Thomas E. Swanson and others as taxpayers of Broward County Port District for leave to intervene in this cause and to resist the granting of a Peremptory Writ of Prohibition herein and same having been duly considered by the Court after argument of counsel for the respective parties, it is ordered by the Court that the said petition for intervention be and the same is hereby denied without prejudice and that counsel for relator is hereby allowed ten days from this date in which to file briefs upon the demurrer to the Alternative Writ and upon the motion to quash the Alternative Writ heretofore filed in this cause and that upon the filing of such briefs the cause will be taken up for consideration on the merits as presented by these pleadings without further oral argument.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.